 



Exhibit 10.24
CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.
Amendment
BTG, Duke and MVP agree as follows:
Article 1 — Definitions

1.0   Unless specifically defined in this Amendment, the capitalized terms shall
have the meanings ascribed to them in the Agreement.

1.1   “Agreement” shall mean the License Agreement entered into by and among
BTG, Duke and MVP on August 12, 1998.

1.2   “Amendment” shall mean this amendment to the Agreement entered into by and
among BTG, Duke and MVP as of the Amendment Date.

1.3   “Amendment Date” shall mean November 12, 2001.

Article 2 — Amendments

3.0   Effective as of the Amendment Date, the Agreement is amended to delete
Section 9.1(b) in its entirety.

3.1   This amendment is conditioned upon the payment to MVP by BTG (by wire
transfer) of $[**], (consisting of $[**] allocated to Milestone No. 4 and $[**]
allocated to Milestone No. 5), as an advance payment in partial satisfaction of
the payments due under Milestone Nos. 4 and 5.

3.2   BTG shall provide to MVP complete copies of all written and electronic
communications related to PEG-uricase, such as regulatory filings and other
correspondence, to and from government regulatory agencies (including, without
limitation, the U.S. Food and Drug Administration), within five (5) business
days of BTG’s filing or receipt, respectively, of such communications.

Article 3 — Miscellaneous

3.1   This Amendment shall be effective as of the Amendment Date.

3.2   Except as expressly modified in this Amendment, the Agreement shall remain
in full force and effect according to its terms.

IN WITNESS WHEREOF, BTG, Duke and MVP have caused this Amendment to be executed
as of the Amendment Date by their duly authorized officers.

            BlO-TECHNOLOGY GENERAL CORP.
      By:   /s/ Norman Barton         Name:   Norman Barton        Title:  
Chief Medical Officer     

            DUKE UNIVERSITY
      By:   /s/ Robert L. Taber         Name:   Robert L. Taber, Ph.D.       
Title:   Vice Chancellor. Science & Tech. Dev.     

            MOUNTAIN VIEW PHARMACEUTICALS, INC.
      By:   /s/ Mark Saifer         Name:   Mark Saifer        Title:  Vice
President    

 



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
     THIS LICENSE AGREEMENT is made and entered into as of the 12th day of
August 1998, by and among Mountain View Pharmaceuticals, Inc., Duke University,
and Bio-Technology General Corporation.
     WHEREAS, DUKE has developed certain recombinant mammalian uricases prior to
the start of the GRANT, including PBC URICASE;
     WHEREAS, DUKE and/or MVP have developed, pursuant to the GRANT, additional
recombinant mammalian uricases;
     WHEREAS, DUKE and MVP have developed, pursuant to the GRANT, PEG conjugates
of PBC URICASE and other mammalian uricases;
     WHEREAS, MVP has developed PEG conjugates of non-mammalian uricases;
     WHEREAS, DUKE and MVP, in order to have the benefits of these developments
made available to the public, desire to license their rights therein
exclusively, on a worldwide basis, to BTG in the FIELD; and
     WHEREAS, BTG desires to obtain such a license.
     NOW THEREFORE, in consideration of the premises and the faithful
performance of the covenants herein contained, the PARTIES agree as follows:
ARTICLE 1 — INDEPENDENT CONTRACTORS

1.0   MVP’s and DUKE’s relationships to one another and to BTG under this
AGREEMENT are those of independent contractors and not as agents, joint
venturers or partners.

ARTICLE 2 — DEFINITIONS

2.0   As used throughout this AGREEMENT, the terms and phrases set forth herein
in capital letters shall be defined as set forth in this Article 2.

2.1   “AFFILIATES” of a person or an entity shall mean any individual, sole
proprietorship, firm, partnership, corporation, trust, joint venture or other
entity, whether de jure or de facto, which, directly or indirectly, controls, is
controlled by or is under common control with such person or entity. As used in
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the policies and management of a
person or entity, whether by the ownership of stock, by contract or otherwise.

2.2   “AGREEMENT” shall mean this License Agreement as amended from time to
time.

2.3   “BIRD” shall mean the U.S.-Israel Binational Industrial Research and
Development Foundation.

2.4   “BTG” shall mean Bio-Technology General Corporation, a corporation
organized under the laws of Delaware, and having its principal offices at
Iselin, New Jersey 08830, and its AFFILIATES.

2.5   “DUKE” shall mean Duke University, a North Carolina not-for-profit
corporation, having its principal office at Durham, North Carolina 27710, and
its AFFILIATES.

 



--------------------------------------------------------------------------------



 



2.6   “DUKE TECHNOLOGY” shall mean technologies conceived, reduced to practice,
developed, or acquired, by or for DUKE, or licensed to DUKE, or developed
jointly with MVP, relating to mammalian urate oxidase (mammalian uricase),
including the know-how and other information described in detail in Exhibit A
attached hereto and made a part hereof, as of the EFFECT1VE DATE, and including
any improvement made by DUKE thereon during the TERM of this AGREEMENT, for use
in the FIELD; provided, however, that with respect to such improvements DUKE
shall promptly disclose each such improvement to BTG and it shall be included in
the license only if, within six (6) months after disclosure, BTG elects to
incorporate the improvement into LICENSED PRODUCTS or the manufacturing process
thereof.

2.7   “EFFECTIVE DATE” shall mean the date first written above.

2.8   “FIELD” shall mean the treatment of humans.

2.9   “GRANT” shall mean the STTR grant from NIH (Grant No. DK48529) for a
research project titled, “Mammalian PEG-Uricase for Therapy of Intractable Gout”
under which LICENSORS received funding from September 30, 1996, through
August 31, 1998.

2.10   “IMPUTED NET SALES” shall have the meaning ascribed to it in
Section 2.17(a).

2.11   “INFORMATION” shall have the meaning ascribed to it in Section 11.1.

2.12   “LICENSED PRODUCTS” shall mean any products (including all dosage forms,
strengths, and package sizes) that utilize TECHNOLOGY in whole or in part.

2.13   “LICENSEE” shall mean BTG.

2.14   “LICENSOR” shall mean MVP, DUKE or both of them, depending on the
context.

2.15   “MVP” shall mean Mountain View Pharmaceuticals, Inc., a corporation
organized under the laws of California, and having its principal place of
business at Menlo Park, California 94025, and its AFFILIATES.

2.16   “MVP TECHNOLOGY” shall mean technologies conceived, reduced to practice,
developed, or acquired, by or for MVP, or licensed to MVP, or developed jointly
with DUKE, relating to mammalian urate oxidase (mammalian uricase) and non-
mammalian urate oxidase (non-mammalian uricase) and PEG conjugates of both
mammalian uricase and non-mammalian uricase, including the know-how and other
information described in detail in Exhibit B attached hereto and made a part
hereof, as of the EFFECTIVE DATE, including any improvements made by MVP thereon
during the TERM of this AGREEMENT, for use in the FIELD; provided, however, that
with respect to such improvements, MVP shall promptly disclose each such
improvement to BTG and it shall be included in the license only if, within six
(6) months after disclosure, BTG elects to incorporate the improvement into
LICENSED PRODUCTS or the manufacturing process thereof.

2.17   “NET SALES” shall mean LICENSEE’s aggregate arm’s length gross charges to
the trade, physicians or patients charged for sales by LICENSEE of the LICENSED
PRODUCTS, less all normal and customary trade and quantity discounts and less
any sales and excise taxes and duties paid by LICENSEE.

  (a)   In the event that the LICENSED PRODUCTS are distributed by LICENSEE at
no cost to the recipient for revenue-producing activities, these shall be deemed
to be NET SALES (“IMPUTED NET SALES”) for purposes of computing royalty

 



--------------------------------------------------------------------------------



 



      obligations, except for LICENSED PRODUCTS distributed that are not
reimbursable or which are used for non-revenue- producing activities such as
promotional samples and supplies for clinical studies or field trials.     (b)  
IMPUTED NET SALES shall be valued at the mean price for such respective LICENSED
PRODUCTS sold by LICENSEE during the calendar quarter preceding the calendar
quarter during which such IMPUTED NET SALES occur.     (c)   Transfer prices for
LICENSED PRODUCTS between AFFILIATES shall not be considered for the purpose of
computing NET SALES or IMPUTED NET SALES.

2.18   “NIH” shall mean the US. National Institutes of Health.   2.19   “PATENT
RIGHTS” shall mean rights to any claims directed to any aspect of the TECHNOLOGY
in all United States and foreign patent applications filed and any patents now
issued or hereinafter issuing from such patent applications, substitutes,
continuations, continuations-in-part, divisional applications, reexaminations or
reissues thereof, which contain at least one claim directed to any aspect of the
TECHNOLOGY, a current listing of which appears in Exhibit C attached hereto and
made a part hereof, as amended from time to time during the TERM of this
AGREEMENT.   2.20   “PARTY” or “PARTIES” shall mean LICENSEE on the one hand and
DUKE and/or MVP on the other hand, or all three, depending on the context.  
2.21   “PBC URICASE” shall mean [**].   2.22   “PEG” shall mean poly(ethylene
glycol) or poly(ethylene oxide).   2.23   “SALES AND REVENUE REPORTS” shall have
the meaning ascribed to it in Section 6.9.   2.24   “STTR” shall mean the Small
Business Technology Transfer Research program.   2.25   “SUBLICENSE REVENUES”
shall mean all revenues or other consideration received by LICENSEE from
sublicensees, including, without limitation, sublicense issue fees, other
sublicense fees, royalties, and milestone payments.   2.26   “TECHNOLOGY” shall
mean the DUKE TECHNOLOGY and the MVP TECHNOLOGY.   2.27   “TERM” shall have the
meaning ascribed to it in Section 10.1.   2.28   “TERRITORY” shall mean each and
every country of the world, including, with respect to each country, its
territories and possessions.   2.29   “TOP [**] MARKETS” shall mean the [**]
countries with the greatest dollar volume of sales of allopurinol during the
twelve (12) months preceding any particular date, based on monthly data compiled
by IMS America.   2.30   “TOTAL REVENUES” shall mean the sum of NET SALES plus
SUBLICENSE REVENUES.   2.31   “TOTAL SALES” shall mean the cumulative sum of NET
SALES of LICENSED PRODUCTS by LICENSEE plus net sales of LICENSED PRODUCTS by
its sublicensees from the EFFECTIVE DATE.   2.32   “USPTO” shall mean the United
States Patent and Trademark Office.



 



--------------------------------------------------------------------------------



 



ARTICLE 3 — SPONSORED RESEARCH

3.1   LICENSEE shall sponsor research relevant to the TECHNOLOGY at the
facilities of each of the LICENSORS.

3.2   LICENSEE agrees to provide not less than $[**] to DUKE and $[**] to MVP
(less any amounts received by MVP from BIRD) for sponsored research during the
first twenty-four (24) months following the EFFECTIVE DATE.

3.3   Payments for such sponsored research shall be made at least semiannually
to each of the LICENSORS at the annual rate of at least $[**] per year;
provided, however, that with respect to MVP, these payments shall be reduced by
the amounts received by MVP from BIRD.

3.4   The funding for sponsored research at DUKE is to support research at DUKE
by Dr. [**], and it is understood that if for any reason, Dr. [**] should no
longer be affiliated with DUKE during the period for which the funding is
provided, then DUKE will transfer the funding to another institution with which
Dr. [**] may affiliate, upon his departure from DUKE.

ARTICLE 4 — LICENSE AND TRANSFER OF TECHNOLOGY

4.1   LICENSORS hereby grant to LICENSEE and LICENSEE hereby accepts from
LICENSORS, upon the terms and conditions herein specified, an exclusive,
royalty-bearing license in the TERRITORY, with the right to grant sublicenses,
under the TECHNOLOGY and PATENT RIGHTS, subject to U.S. Government rights in the
TECHNOLOGY, to make and have made, use and have used, and sell and have sold,
LICENSED PRODUCTS for use in the FIELD. In recognition of the general
applicability to other drugs of MVP’s technology for the production of PEG
conjugates of uricases, BTG expressly agrees that it shall not utilize such
technology in any manner except for the production of PEG conjugates of uricases
and only as provided in this AGREEMENT; provided, however, that MVP expressly
agrees that nothing contained in this AGREEMENT shall be read to preclude
LICENSEE from using technology for the production of PEG conjugates which is in
the public domain, or which is developed by LICENSEE independent of MVP’s
technology for the production of PEG conjugates, or which LICENSEE acquires or
licenses from a third party.

4.2   Within sixty (60) days after the execution of this AGREEMENT:

  (a)   DUKE agrees to provide LICENSEE with the materials and copies of the
protocols and representative results for the methods listed in Exhibit A.    
(b)   MVP agrees to provide LICENSEE with the materials and copies of the
protocols and representative results for the methods listed in Exhibit B.    
(c)   LICENSORS agree to provide LICENSEE with copies of any and all patents and
patent applications identified in Exhibit C.

4.3   MVP hereby grants to LICENSEE the exclusive, royalty-free, right and
license in the TERRITORY and in the FIELD to use such rights as MVP may possess
in the trademark, PURICASETM, the registration of which has been published in
the Official Gazette of the USPTO (Volume 1211, Number 2, page TM 100) and is
pending in the European Community (Application No. 716019).

 



--------------------------------------------------------------------------------



 



  (a)   LICENSEE may use whichever trademark or trademarks it may elect, in its
sole discretion, in connection with the marketing of LICENSED PRODUCTS, and
shall be under no obligation to use the trademark, PURICASETM.     (b)   If
LICENSEE elects not to use the trademark PURICASETM or otherwise fails to use
such trademark by one (1) year after the first sale of any LICENSED PRODUCT, MVP
shall retain all rights to its use.

4.4   LICENSEE shall comply with all obligations imposed by the U.S. Government
on exclusive licenses of inventions made under a U.S. Government funding
agreement including, but not limited to, the requirement that any products which
are sold in the United States be substantially manufactured in the United
States, if such products are based on inventions conceived or first actually
reduced to practice under such funding agreements.

  (a)   LICENSORS recognize that the currently projected market for LICENSED
PRODUCTS does not justify a second manufacturing facility, and that LICENSEE
currently has a manufacturing facility in Israel, and, therefore, LICENSORS and
LICENSEE agree to cooperate and use their best efforts to promptly obtain a
waiver of the U.S. manufacturing requirement.     (b)   DUKE represents that PBC
URICASE was constructed at DUKE prior to its receipt of the GRANT and that U.S.
Government funds did not support its development; and represents further that
subject to review and determination by DUKE, other uricases may also have been
constructed at DUKE prior to its receipt of the GRANT, developed without the
support of U.S. Government funds, and that DUKE shall promptly identify any such
uricases for LICENSEE.

4.5   Any sublicenses granted by LICENSEE shall be on such financial terms as
LICENSEE may negotiate in its sole discretion but otherwise shall be subject to,
and shall incorporate therein, conditions at least as stringent as those imposed
on LICENSEE by the terms of this AGREEMENT.

  (a)   LICENSEE agrees to be responsible for any obligations assumed hereunder
by its sublicensees.     (b)   LICENSEE further agrees that all sublicense
agreements will provide that if LICENSORS terminate this AGREEMENT pursuant to
Section 10.3 or 10.6 prior to the end of the TERM in one or more countries, or
if LICENSEE terminates this AGREEMENT pursuant to Section 10.2, all such
sublicenses in those countries shall be assigned directly to LICENSORS;
provided, however, that LICENSORS first agree, in writing, to assume all of
LICENSEE’s obligations under such sublicenses and to hold LICENSEE harmless with
respect to any claims made by such sublicensees as a result of such termination;
provided, however, that LICENSORS shall not be liable for any claims against
LICENSEE arising out of LICENSEE’s negligence or willful wrongdoing, or claims
arising from LICENSEE’s breach, prior to termination, of its obligations under a
sublicense.     (c)   LICENSORS shall promptly be provided a copy of each
sublicense agreement, provided, however, that during the TERM of this AGREEMENT,
LICENSORS shall maintain such agreements in confidence and shall not contact any
such sublicensee without LICENSEE’s prior written consent.



 



--------------------------------------------------------------------------------



 



4.6   Upon expiration of the TERM of this AGREEMENT with respect to each country
as set forth in Article 10, the licenses granted in this Article 4 shall become
fully paid-up, irrevocable and non-exclusive in each such country.

ARTICLE 5 — LICENSE FEES AND MILESTONE PAYMENTS

5.1.   The LICENSEE shall make separate payments to MVP and to DUKE according to
the following schedule:

                  [**] of U.S. Dollars Event Triggering Payments   To MVP   To
DUKE   Total
1) Execution of this AGREEMENT
  [**]   [**]   [**]
2) Successful transfer of the technology for the production of PEG conjugates of
uricase
  [**]   [**]   [**]
3) First anniversary of execution of this AGREEMENT
  [**]   [**]   [**]
4) Filing for an investigational new drug exemption
  [**]   [**]   [**]
5) Commencement of a Phase 2 clinical study
  [**]   [**]   [**]
6) Filing of an application to permit marketing in any one of the [**]
  [**]   [**]   [**]
7) Marketing approval in any one of the [**]
      [**]   [**]
8) Cumulative TOTAL REVENUES of $[**]
  [**]   [**]   [**]
9) Cumulative TOTAL REVENUES of $[**]
  [**]   [**]   [**]
Totals:
  [**]   [**]   [**]

5.2   LICENSEE shall make the payments identified in Section 5.1 as follows:

  (a)   Payments 1) upon execution of this AGREEMENT.     (b)   Payments 2) not
later than thirty (30) days after successful transfer of the technology for the
production of PEG conjugates of uricase, as set forth in Section 5.10.     (c)  
Payment 3) on the first anniversary of the EFFECTIVE DATE.     (d)   Payments 4)
not later than thirty (30) days after the first filing of an application for an
investigational new drug exemption for LICENSED PRODUCTS.     (e)   Payments 5)
not later than thirty (30) days after enrolling the first patient in a Phase 2
clinical study of LICENSED PRODUCTS.     (f)   Payments 6) not later than thirty
(30) days after filing an application to permit marketing of LICENSED PRODUCTS
in any one of the [**].     (g)   Payments 7) not later than thirty (30) days
after obtaining approval to market LICENSED PRODUCTS in any one of the [**].    
(h)   Payments 8) not later than sixty (60) days after the end of the calendar
quarter in which cumulative TOTAL REVENUES from LICENSED PRODUCTS exceed the
equivalent of $[**].     (i)   Payments 9) not later than sixty (60) days after
the end of the calendar quarter in which cumulative TOTAL REVENUES from LICENSED
PRODUCTS exceed the equivalent of $[**].

5.3   All of the payments in this Article 5 are in addition to the royalties
specified in Article 6.

5.4   All payments required by this AGREEMENT, if not paid when due, shall bear
interest at the rate of one and one-half percent (1 1/2 %) per month or fraction
thereof, or the maximum interest rate allowed by applicable law, whichever is
less.

5.5   If this AGREEMENT is executed before LICENSEE has had the opportunity to
review and approve the version of the patent application (titled “PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF”) that has been filed with the United States
Patent and Trademark Office, then:

  (a)   If upon such review subsequent to execution of this AGREEMENT, which
LICENSEE shall complete within sixty (60) days after receipt of such
application, LICENSEE determines in good faith that such application is
inadequate (e.g., for lack of support in the specification or in view of the
prior art), LICENSEE may elect, in its sole discretion, to terminate this
AGREEMENT.     (b)   If LICENSEE does so elect to terminate, MVP and DUKE shall
each refund to LICENSEE all payments made to them by LICENSEE as of the date of
termination, and MVP shall be solely responsible for the repayment to BIRD,
should such repayment be required, of any funds received by MVP from BIRD.

5.6   MVP shall commence the transfer to BTG of its proprietary technology for
the production of PEG conjugates of uricases once the following conditions have
been met:

  (a)   MVP and DUKE have been notified, in writing, by BTG following the review
of their patent application as set forth in Section 5.5, either that such patent
application is acceptable or, if unacceptable, that BTG nonetheless elects not
to terminate the AGREEMENT, and that, therefore, the payments made by BTG to MVP
and DUKE as of the date of such written notice are irrevocable;     (b)   BTG
and MVP have selected a specific uricase and BTG has provided at least [**] from
a single batch to MVP for each [**] of PEG conjugate to be prepared by MVP as
part of the technology transfer; and     (c)   BTG has installed at its facility
in Israel all of the necessary instruments, accessories, columns and other
materials for assessing the activity of uricase, the purity of the PEG-uricase
conjugates and the number of strands of PEG attached per uricase subunit
according to MVP’s protocols. [**]



 



--------------------------------------------------------------------------------



 



5.7   Such transfer shall commence as soon as practical after BTG has met all of
the conditions in Section 5.6.   5.8   The technology transfer shall include the
following steps: [**]   5.9   BTG and MVP shall use their best efforts to
complete successful transfer of such technology as promptly as possible and each
company shall therefore assign appropriately skilled personnel to this task.  
5.10   The technology transfer shall be complete once Sections 5.8(c) and 5.8(d)
have been completed and BTG shall notify LICENSORS in writing within thirty
(30) days of such completion.   5.11   Failure to successfully transfer the
technology within one (1) year after the transfer is initiated by MVP, unless
such failure is caused by BTG’s failing to comply with Section 5.9, shall have
the following consequences:

  (a)   MVP and DUKE shall forfeit payments 2) in Section 5.1 and they shall not
be made pursuant to Section 5.2 or otherwise; and     (b)   MVP and DUKE shall
forfeit the royalties attributable to know-how pursuant to Section 6.4 as
further defined in Section 6.5.

5.12   If the U.S. Government declines to waive the U.S. manufacturing
requirement, MVP shall cooperate with LICENSEE to transfer such technology to a
U.S. manufacturer selected by LICENSEE; provided, however:

  (a)   that payments 2) in Section 5.1 shall have been made;     (b)   that
such manufacturer shall first agree to maintain such technology in confidence on
terms no less restrictive than those applicable to LICENSEE under this
AGREEMENT, and to use such technology only for the production of PEG-uricase
conjugates for LICENSEE;     (c)   that such manufacturer does not manufacture
PEG-unease conjugates for itself or any third party;     (d)   that such
manufacturer is not [xx], or [xx]; and     (e)   that such manufacturer is a
company for which, as of the effective date of the agreement between LICENSEE
and such company, none of the following three (3) individuals: [xx], is an
employee, director, consultant, or shareholder possessing at least ten percent
of the outstanding shares of common stock, unless MVP’s prior written consent
has been obtained, which consent shall not be unreasonably withheld.

ARTICLE 6 — ROYALTIES, RECORDS AND REPORTS

6.1   Within sixty (60) days after the end of each calendar quarter, LICENSEE
shall pay to LICENSORS, in equal shares, any running royalties due pursuant to
this Article 6 on NET SALES of LICENSED PRODUCTS made by LICENSEE during the
preceding calendar quarter.

6.2   The total rates of such running royalties, subject to adjustment pursuant
to Section 6.5, shall be:

  (a)   [**] percent ([**] %) of the NET SALES of LICENSED PRODUCTS made by
LICENSEE until the TOTAL SALES equal $[**];     (b)   [**] percent ([**] %) of
NET SALES of LICENSED PRODUCTS made by LICENSEE once the TOTAL SALES exceed
$[**] and until such TOTAL SALES equal $[**]; and     (c)   [**] percent ([**]
%) of NET SALES of LICENSED PRODUCTS made by LICENSEE once the TOTAL SALES
exceed $[**].

6.3   Concurrent with the payments provided for in Sections 6.1 and 6.2 and
subject to Sections 6.5 and 6.6, LICENSEE shall pay to LICENSORS, in United
States Dollars,

 



--------------------------------------------------------------------------------



 



    royalty payments in the amount of [**] percent ([**]%) of SUBLICENSE
REVENUES accrued by LICENSEE during the preceding calendar quarter.   6.4   Of
the percentages specified in Sections 6.2 and 6.3, one half (1/2) shall be
considered a patent royalty, and one half (1/2) shall be considered a royalty
for use of know-how.   6.5   Subject to Article 8, the actual royalty rates
payable in any country pursuant to Sections 6.1, 6.2 and 6.3 shall be determined
as follows:

  (a)   If there is no patent protection under PATENT RIGHTS in a country in the
TERRITORY and no protection under the U.S. Orphan Drug Act or any foreign
equivalent in such country, then the applicable royalty rates for such country
shall be [**] percent ([**]%) of the royalty rates specified in Sections 6.2 and
6.3 if there has been a successful transfer of technology pursuant to
Section 5.10, and [**] percent ([**]%) if there has not been a successful
transfer.     (b)   If there is patent protection under PATENT RIGHTS in a
country in the TERRITORY or protection under the U.S. Orphan Drug Act or any
foreign equivalent in such country, then the applicable royalty rates for such
country shall be the royalty rates specified in Section 6.2 and 6.3 if there has
been a successful transfer of technology pursuant to Section 5.10, and [**]
percent ([**]%) of the royalty rates specified in Sections 6.2 and 6.3 if there
has not been a successful transfer.

6.6   For the purpose of calculating royalties due to LICENSORS, revenues in
currencies other than United States Dollars shall be converted to United States
Dollars using the exchange rates that were published in the Wall Street Journal
on the last business day of the calendar quarter during which LICENSEE accrued
such revenues.   6.7   LICENSEE shall keep full, true and accurate books of
accounts and other records containing all particulars that may be necessary to
properly ascertain and verify the royalties payable by LICENSEE hereunder.   6.8
  Upon the request of LICENSORS, LICENSEE shall permit an independent Certified
Public Accountant selected by LICENSORS (except one to whom the LICENSEE has
some reasonable objection, such as that the accountant represents either of
LICENSORS with respect to its own matters) to have access, not more than once in
any calendar year, and during ordinary business hours, to such of LICENSEE’ s
records as may be necessary to determine, in respect of any quarter ending not
more than three (3) years prior to the date of such request, the correctness of
any report and/or payment made under this AGREEMENT.

  (a)   If such examination results in a determination that LICENSEE has
underpaid its obligations to LICENSORS by more than three percent (3%), the cost
of such examination shall be borne by LICENSEE.     (b)   If such examination
results in a determination that LICENSEE has correctly paid or overpaid its
obligations to LICENSORS, the cost of such examination shall be borne by
LICENSORS.     (c)   All adjustments resulting from such examinations shall be
made by appropriate payments within thirty (30) days after the results of the
examination become known to the PARTIES.     (d)   Such accountant shall
maintain all information learned during such inspection in confidence and shall
report to LICENSORS whether there has been an

 



--------------------------------------------------------------------------------



 



overpayment, correct payment or underpayment of royalties and, if applicable,
the amount of such overpayment or underpayment.

6.9   For each quarterly payment, LICENSEE shall render to each of the LICENSORS
written accounts (“SALES AND REVENUE REPORTS”) of the NET SALES of LICENSED
PRODUCTS by LICENSEE and AFFILIATES, net sales by SUBLICENSEES, and the
SUBLICENSE REVENUES accrued by LICENSEE during the preceding quarter.

  (a)   LICENSEE warrants that such SALES AND REVENUE REPORTS will be prepared
in accordance with Generally Accepted Accounting Principles.     (b)   SALES AND
REVENUE REPORTS will be supplied to each of the LICENSORS not later than sixty
(60) days after the end of each calendar quarter in which the LICENSEE accrues
revenue from sales of LICENSED PRODUCTS or from sublicenses of the LICENSED
PRODUCTS.     (c)   LICENSORS agree to hold such SALES AND REVENUE REPORTS in
confidence.

ARTICLE 7 — PERFORMANCE OBLIGATIONS

7.1   The LICENSEE shall use its best efforts to bring LICENSED PRODUCTS to
market and to diligently market LICENSED PRODUCTS during the TERM of this
AGREEMENT.

7.2   LICENSEE and MVP shall commit such funds as each may receive from BIRD
solely to the development of LICENSED PRODUCTS.

7.3   LICENSEE shall repay all finds provided by BIRD to LICENSEE and MVP, up to
[**] percent ([**]%) of the grant, as required by BIRD.

7.4   Beginning in 1999 (for calendar year 1998), and continuing until the year
following the year of the first commercial sale of LICENSED PRODUCTS, the
LICENSEE shall submit annual progress reports to LICENSORS by February 28th of
each year, which reports shall discuss the progress and results, as well as
ongoing plans, with respect to the development of LICENSED PRODUCTS.

ARTICLE 8 — PATENTS AND INFRINGEMENT

8.1   Subsequent to the EFFECTIVE DATE, LICENSORS shall continue to have
responsibility, at their shared expense, for filing, prosecuting and maintaining
their jointly owned patent applications in the USPTO on TECHNOLOGY; DUKE shall
continue to have responsibility, at its own expense, for filing, prosecuting and
maintaining its solely owned patent applications in the USPTO on DUKE
TECHNOLOGY; and MVP shall continue to have responsibility, at its own expense,
for filing, prosecuting and maintaining its solely owned patent applications in
the USPTO on MVP TECHNOLOGY. LICENSORS shall keep LICENSEE advised as to the
prosecution of such applications by forwarding to LICENSEE copies of all
official correspondence relating thereto, and shall give LICENSEE an opportunity
to comment on all applications, responses to Office Actions, Declarations and
other papers before they are filed with the USPTO, and shall consult with
LICENSEE concerning the scope of allowed claims before paying any issue fee.

 



--------------------------------------------------------------------------------



 



8.2   LICENSEE agrees to cooperate with the LICENSORS in the prosecution of the
U.S. patent applications to ensure that the applications reflect, to the best of
LICENSEE’s knowledge, all items of commercial and technical interest and
importance.

8.3   LICENSORS shall seek patent protection in Europe (including the United
Kingdom), Japan and such other countries as LICENSEE may designate, and LICENSEE
shall reimburse LICENSORS within thirty (30) days for their reasonable,
out-of-pocket costs associated with obtaining such protection; provided,
however, that the prosecution of such applications shall be at the direction of
LICENSEE and LICENSEE may elect to prosecute such applications itself or have
them prosecuted through LICENSEE’s agents.

  (a)   Regardless of whether LICENSORS or LICENSEE prosecute(s) such
application, the resultant patents shall be owned by LICENSORS.     (b)  
LICENSORS may elect to seek patent protection in countries not designated by
LICENSEE, in which case LICENSORS shall be responsible for all expenses
attendant thereto.     (c)   In the event that LICENSEE elects to prosecute
foreign patent applications itself, LICENSORS will be kept informed, will have
an opportunity to comment, and shall have the right to approve such
applications, which approval will not be unreasonably withheld.     (d)   If
LICENSEE decides to abandon or not pursue any application, LICENSEE shall notify
LICENSORS in a timely manner so that LICENSORS can decide whether or not to
assume the prosecution.

8.4   Any inventions made, during the TERM of this AGREEMENT, with respect to
the manufacture, use or sale of LICENSED PRODUCTS shall be:

  (a)   the sole property of LICENSEE if made solely by LICENSEE;     (b)   the
joint property of LICENSEE and LICENSORS if made jointly by LICENSEE and
LICENSORS; and     (c)   the sole property of LICENSORS if made solely by
LICENSORS;

provided, however, that any such invention made solely by LICENSORS shall be
included within PATENT RIGHTS.

8.5   Upon learning of the infringement by a third party of PATENT RIGHTS, the
PARTY learning of such infringement shall promptly inform the other PARTIES, in
writing, of that fact and shall provide any evidence available pertaining to
such infringement.

  (a)   LICENSEE may elect, within sixty (60) days after notice and at its own
expense, to take whatever steps are necessary to stop the infringement and
recover damages.

     (i) If LICENSEE elects to take such action, it will:

  (A)   keep LICENSORS informed of the steps taken and the progress of any legal
actions taken;     (B)   during the pendency of such actions, offset against
royalties owed to LICENSORS on NET SALES in the country or countries affected by
the infringement, the costs of any actions taken to stop such infringement up to
a maximum of fifty percent (50%) of the royalties owed or owing to LICENSORS;  
  (C)   be entitled to enter into a settlement on such terms as it may elect;

 



--------------------------------------------------------------------------------



 



  (D)   retain for its own account, after first deducting the costs of any
actions taken to stop such infringement, seventy-five percent (75%) of any
amounts received in settlement or awarded as damages with the remaining
twenty-five percent (25%) being paid in equal shares to LICENSORS; and     (E)  
if unsuccessful in halting such infringement, be entitled to reduce its
royalties owed to LICENSORS, with respect to the country or countries affected
by such infringement, by fifty percent (50%) during the remaining TERM of the
Agreement in each of those countries; provided that the infringer has achieved
ten percent (10%) or more of the market defined by LICENSED PRODUCTS and the
infringing product in those countries in which the infringement exists.

  (ii)   If LICENSEE does not elect to take such action within such period, it
will promptly inform LICENSORS, in which event LICENSORS may elect within thirty
(30) days:

  (A)   to take such action as is required to stop such infringement, and will
then be entitled to settle such actions on such terms as they may elect
(provided, however, that if they grant a license to the infringer, LICENSEE
shall be entitled to reduce its royalties owed to LICENSORS for the country or
countries affected by fifty percent (50%) and shall be entitled to the benefit
of any terms which are more favorable than those granted to LICENSEE under this
AGREEMENT), will keep LICENSEE informed of the steps taken and the progress of
any legal actions taken, and will be entitled to retain any amounts received in
settlement or awarded in damages; provided, however, that during the period and
for the country or countries in which LICENSEE does not enjoy exclusivity, or
with respect to which LICENSORS are not able to stop such infringement, LICENSEE
shall be entitled to reduce the applicable royalty rate by fifty percent (50%);
provided that the infringer has achieved ten percent (10%) or more of the market
defined by LICENSED PRODUCTS and the infringing product; or     (B)   not to
take any action against such infringers, in which event LICENSEE shall be
entitled to elect either:

  (1)   to terminate this AGREEMENT pursuant to Section 8.8; or     (2)   to
reduce the applicable royalty rate by fifty percent (50%) for each country
affected by such infringement; provided that the infringer has achieved ten
percent (10%) or more of the market defined by LICENSED PRODUCTS and the
infringing product in the countries where such infringement exists.

8.6   LICENSORS shall give prompt notice to LICENSEE of any inquiry received
with respect to the availability of a license under PATENT RIGHTS or TECHNOLOGY
and also of any third party patent of which LICENSORS become aware that may
present an issue of infringement with respect to LICENSEE’s activities under
this AGREEMENT.

 



--------------------------------------------------------------------------------



 



8.7   LICENSEE shall give LICENSORS prompt notice of each claim or allegation
received by it that the manufacture, use or sale of LICENSED PRODUCTS
constitutes an infringement of a third party patent or other intellectual
property rights. If such alleged infringement is due to the incorporation of
DUKE TECHNOLOGY or MVP TECHNOLOGY in the LICENSED PRODUCTS, then:

  (a)   LICENSEE shall have the primary right and responsibility, but not the
obligation, at its own expense to defend and control the defense of any such
claims against LICENSEE, using counsel of its choosing.     (b)   During the
pendency of any such action, no royalties shall be payable to LICENSORS on
account of NET SALES of LICENSED PRODUCTS in any countries affected by such
action.     (c)   LICENSEE’s attorneys’ fees and any amounts agreed to be paid
in settlement of any such action or awarded against LICENSEE as damages, shall
be deducted by LICENSEE from any future royalties due to LICENSORS.     (d)   If
LICENSEE is required to pay a royalty to any third party as a result of
settlement of any such claim or allegation of infringement, it shall be entitled
to deduct such royalty from the royalties due to LICENSORS under this AGREEMENT.
    (e)   The settlement of any such action must be approved by LICENSORS, which
approval shall not be unreasonably withheld.

8.8   Independent of any action which LICENSEE or LICENSORS may elect to take
pursuant to Section 8.5 or 8.7 with respect to the prosecution, defense or
compromise of any such allegation or claim, LICENSEE may elect to terminate this
AGREEMENT solely with respect to the country or countries to which such claim or
allegation pertains. In such event, all rights to the use and sale of LICENSED
PRODUCTS and regulatory filings in that country or those countries shall revert
to LICENSORS.

8.9   In any action brought under this Article 8, the PARTIES not bringing or
defending the action shall, in their sole discretion, be entitled to participate
through counsel of their own choosing in any such action; provided, however,
that such participation shall be limited to an advisory role and counsel for the
PARTY bringing or defending the action shall be lead counsel and the action
shall be directed by such PARTY.

8.10   Each PARTY agrees to cooperate with the other PARTIES in any reasonable
manner deemed by the PARTY defending or prosecuting an action under this
Article 8, to be necessary in defending or prosecuting such action.

ARTICLE 9 — REGULATORY, PUBLICATION, OTHER USE, AND EXPORT

9.1   LICENSEE agrees to use its best efforts to have the LICENSED PRODUCTS
cleared by the responsible government agencies requiring such clearance for
marketing in those countries in which LICENSEE intends to sell LICENSED PRODUCTS
or award sublicenses.

  (a)   To accomplish such clearances at the earliest possible dates, LICENSEE
agrees to file, according to the standard practice in the industry, any and all
necessary data with the appropriate government agencies.     (b)   Where
permitted by law, LICENSEE shall include the names of both LICENSORS as
co-registrants on all regulatory filings.

 



--------------------------------------------------------------------------------



 



9.2   LICENSEE further agrees that the right of publication of the TECHNOLOGY
shall reside in the inventor(s) and other personnel of LICENSORS and the
LICENSORS shall use their best efforts to provide a copy of such publication
forty-five (45) days in advance of publication for review by LICENSEE. If
LICENSEE determines that the publication by LICENSORS will disclose any trade
secrets, LICENSORS shall delay publication for an additional sixty (60) days
after the forty-five (45) day period to allow patent applications to be filed.

9.3   It is agreed that, notwithstanding any provisions herein, LICENSORS are
free to use the TECHNOLOGY and PATENT RIGHTS for their own non-commercial
purposes, whether educational, teaching, research or clinical purposes, without
payment of royalties or other fees.

9.4   LICENSEE and LICENSORS agree to comply with all United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities and technology.

ARTICLE 10 — DURATION AND TERMINATION

10.1   This AGREEMENT shall become effective upon the EFFECTIVE DATE and shall
remain in full force and effect, on a country-by-country basis, for the longer
of: ten (10) years from the date of first sale of LICENSED PRODUCTS in each
country, or the date of expiration of the last-to-expire patent, of those
patents included in the PATENT RIGHTS, in each country; such period of time with
respect to each country being known as the TERM of this AGREEMENT; provided,
however, that this AGREEMENT may be terminated in one or more countries prior to
the TERM in accordance with Sections 8.8, 10.2, 10.3 or 10.6.

10.2   LICENSEE may, prior to expiration of the TERM, elect to terminate this
AGREEMENT with respect to any one or more countries in the TERRITORY, at any
time, effective after the first anniversary of the EFFECTIVE DATE, by giving
LICENSORS written notice at least six (6) months prior to each such termination.
On the effective date of each such termination, LICENSEE shall cease the
manufacture, use and sale of LICENSED PRODUCTS in the country or countries in
which LICENSEE has elected to terminate prior to expiration of the TERM.

10.3   As used in this Section 10.3, PARTY shall mean either (1) BTG or (2) MVP
and DUKE, jointly. Any PARTY may immediately terminate this AGREEMENT for fraud,
willful misconduct, or illegal conduct of the other PARTY upon written notice of
same to such PARTY. Except as provided above, if a PARTY fails to fulfill any of
its material obligations under this AGREEMENT, the non-breaching PARTY may
terminate this AGREEMENT, with respect to the country or countries affected,
upon written notice to the other PARTY, as provided below. Such notice must
contain a full description of the event or occurrence constituting a breach of
this AGREEMENT. A PARTY receiving notice that it has breached the AGREEMENT will
have the opportunity to cure that breach within thirty (30) days of the receipt
of notice. A PARTY’s ability to cure a breach will apply only to the first two
(2) material breaches properly noticed to that PARTY under the terms of this
AGREEMENT. Any subsequent material breach by that PARTY will entitle the other
PARTY to terminate this AGREEMENT immediately upon proper notice to such PARTY
without a cure period. In the event that a PARTY commits such a subsequent
breach, the non-breaching PARTY may, at its option and in addition to any other
remedies it may have in law or in equity, terminate this AGREEMENT for

 



--------------------------------------------------------------------------------



 



    default by sending to the breaching PARTY written notice of termination,
effective immediately upon receipt. 10.4   Upon the termination of this
AGREEMENT in one or more countries prior to the end of the TERM, LICENSEE shall
notify LICENSORS of the quantity of LICENSED PRODUCTS that LICENSEE then has in
inventory with respect to the country or countries for which the termination is
effective and LICENSEE shall then have a license in each such country to sell
that amount of LICENSED PRODUCTS, but no more, provided that the LICENSEE shall
pay the royalty thereon at the rate and at the time provided for herein.   10.5
  If this AGREEMENT is terminated pursuant to Section 8.8 or pursuant to this
Article 10 by either LICENSEE or LICENSORS prior to the end of the TERM in one
or more countries, then all intellectual property rights conveyed by LICENSORS
to LICENSEE under this AGREEMENT (including, without limitation: rights in the
mark, PURICASETM, approved and pending regulatory applications, Orphan Drug
Designations, Drug Master Files, sublicenses, preclinical data and clinical
data) shall revert to LICENSORS with respect to those countries.   10.6   If,
during the TERM of this AGREEMENT, a PARTY shall become bankrupt or insolvent,
or if the business of a PARTY shall be placed in the hands of a receiver or
trustee, whether by the voluntary act of such PARTY or otherwise, or if a PARTY
shall cease to exist as an active concern, then if the PARTY experiencing such
event is:

  (a)   LICENSEE, then this AGREEMENT shall terminate immediately, and all
rights to LICENSED PRODUCTS and the TECHNOLOGY shall revert to the LICENSORS or
their respective successors or assignees;     (b)   MVP or DUKE, then the rights
granted to LICENSEE under this AGREEMENT by such LICENSOR shall become paid-up,
exclusive, and irrevocable, this AGREEMENT shall terminate with respect to such
LICENSOR, and LICENSEE shall make such payments to the remaining LICENSOR that
it would have received absent termination of the AGREEMENT with respect to the
other LICENSOR.

10.7   Expiration or termination of this AGREEMENT shall be without prejudice to
or limitation on any other remedies or any accrued obligations of any of the
PARTIES.

ARTICLE 11 — CONFIDENTIAL INFORMATION

11.1   Confidential information (“INFORMATION”) shall mean all information
provided by LICENSORS to LICENSEE or by LICENSEE to LICENSORS and identified as
confidential at the time of disclosure. Specifically excepted from this
definition is all information that is:

  (a)   already known by the receiving PARTY at the time of disclosure, as
demonstrated by clear and convincing evidence contemporaneous with or preceding
the disclosure;     (b)   publicly disclosed through no improper act or omission
of the receiving PARTY;     (c)   rightfully received by the receiving PARTY
from a third party without any obligation of confidentiality; or     (d)  
disclosed pursuant to any judicial or government requirement or order, provided
that the receiving PARTY takes reasonable steps to provide the disclosing

 



--------------------------------------------------------------------------------



 



      PARTY with sufficient prior notice in order to allow the disclosing PARTY
to contest such requirement or order; or   (e)   independently developed by DUKE
alone, without reference or access to the disclosing PARTY’s INFORMATION.

11.2   In the event the receiving PARTY is required by law, regulation or court
order to disclose any of the disclosing PARTY’s INFORMATION, the receiving PARTY
will promptly notify the disclosing PARTY in writing prior to making any such
disclosure in order to facilitate the disclosing PARTY seeking a protective
order or other appropriate remedy from the proper authority. The receiving PARTY
agrees to cooperate with the disclosing PARTY in seeking such order or other
remedy. The receiving PARTY further agrees that if the disclosing PARTY is not
successful in precluding the requesting legal body from requiring the disclosure
of the INFORMATION, it will furnish only that portion of the INFORMATION that is
legally required and will exercise all reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded the INFORMATION.

11.3   The receiving PARTY agrees to hold INFORMATION in trust and confidence
for the disclosing PARTY, using the same care and discretion that the receiving
PARTY uses with respect to its own proprietary information that it considers
confidential and, in any event, at least the care that is standard in the
industry for confidential, proprietary information of another. The receiving
PARTY will not use such information for any purpose except those expressly set
forth in this AGREEMENT and will not disclose such information to any third
party without the prior written authorization from the disclosing PARTY.

  (a)   Any INFORMATION that MVP discloses to BTG related to PEGylation of
proteins or to purification or analysis of PEG-protein conjugates may not be
disclosed to DUKE. Except as provided in the foregoing sentence, any other
INFORMATION that MVP discloses to BTG may be disclosed by BTG to DUKE.     (b)  
Obligations of this Section 11.3 shall remain in effect during the TERM of this
AGREEMENT and for a period of five (5) years after the expiration or termination
of the AGREEMENT in the last-to-expire or last-to-terminate country, whichever
occurs later.     (c)   No provision contained in this AGREEMENT shall be read
to preclude BTG from providing PEGylated uricase to DUKE for research or
clinical purposes, or from informing DUKE of the number of strands and molecular
weight of the PEG and other descriptive characteristics of the PEGylated uricase
provided to DUKE.     (d)   Notwithstanding the foregoing, DUKE shall not be
obligated to hold in confidence another PARTY’s INFORMATION for longer than five
(5) years after such INFORMATION is disclosed to it.

ARTICLE 12 — LAW TO GOVERN

12.1   The laws of the State of California will govern the construction,
interpretation and performance of this AGREEMENT, without giving effect to
conflicts of law rules thereof.

 



--------------------------------------------------------------------------------



 



ARTICLE 13 — ASSIGNMENT

13.1   No PARTY may assign any of its rights or delegate any of its duties under
this AGREEMENT without the prior written consent of the other PARTIES except:

  (a)   In connection with the sale of a PARTY’s entire business operation; or  
  (b)   In connection with the assignment of the rights or delegation of the
duties of any PARTY to any of its AFFILIATES.

13.2   Any unauthorized attempted assignment or delegation shall be null and
void and of no force or effect.

ARTICLE 14 — NOTICES

14.1   Any notice or other communication required or permitted under this
AGREEMENT will be in writing and will be deemed given as of the date it is:
(a) delivered by hand, or (b) mailed, postage prepaid, first class, certified
mail, return receipt requested, to the PARTY/PARTIES at the address listed below
or subsequently specified in writing, or (c) sent, postage prepaid, return
receipt requested, by courier service, to the PARTY/PARTIES at the address
listed below or subsequently specified in writing:

If to the LICENSORS:
Mountain View Pharmaceuticals, Inc.
3475-S Edison Way
Menlo Park, California 94025
Attn.: Merry R. Sherman, Ph.D.
AND:
Office of Science and Technology
North Building, Room 230
Research Drive
Duke University, Box 90083
Durham, North Carolina 27708
Attn.: License Administrator
With a copy to:
     Office of the University Counsel
     Allen Building, Room 011
     Duke University
     Durham, North Carolina 27708
If to the LICENSEE:
Bio-Technology General Corporation
70 Wood Avenue South
Iselin, New Jersey 08830
Attn.: Sim Fass, Ph.D.
ARTICLE 15 — INDEMNITY, INSURANCE AND REPRESENTATIONS

15.1   LICENSEE agrees to indemnify, hold harmless and defend LICENSORS, their
officers, employees, and agents, against any and all claims, suits, losses,
damages, costs, fees, and expenses, including reasonable attorneys’ fees,
asserted by third parties, both government

 



--------------------------------------------------------------------------------



 



    and non-government, resulting from or arising out of LICENSEE’s exercise of
the rights granted under this AGREEMENT. LICENSEE shall not be responsible for
the intentional wrongdoing of LICENSORS.   15.2   LICENSORS agree to indemnify,
hold harmless and defend LICENSEE, its officers, employees, and agents, against
any and all claims, suits, losses, damages, costs, fees, and expenses, including
reasonable attorneys’ fees, asserted by third parties, both government and
non-government, resulting from or arising out of LICENSORS’s exercise of their
rights and obligations under this AGREEMENT. LICENSORS shall not be responsible
for the intentional wrongdoing of LICENSEE.   15.3   The PARTIES shall maintain
in force at their sole cost and expense general liability insurance coverage in
an amount reasonably sufficient to protect against liability under this
Article 15. LICENSEE also shall maintain in force at its sole cost and expense
product liability insurance coverage in an amount reasonably sufficient to
protect against liability under this Article 15. Each PARTY shall have the right
to request and to receive copies of the appropriate certificates of insurance
from the other PARTIES for the purpose of ascertaining the sufficiency and
currency of such coverage.   15.4   Except as provided in Section 15.8, nothing
in this AGREEMENT shall be deemed to be a representation or warranty by
LICENSORS of the validity of any of the patents or the accuracy, safety,
efficacy, or usefulness, for any purpose, of any TECHNOLOGY.   15.5   LICENSORS
shall have no obligation, expressed or implied, to supervise, monitor, review or
otherwise assume responsibility for the production, manufacture, testing,
clinical trials, marketing or sale of any LICENSED PRODUCTS, and LICENSORS shall
have no liability whatsoever to LICENSEE, its officers, employees or agents for
or on account of any injury, loss, or damage, of any kind or nature, sustained
by, or any damage assessed or asserted against, or any other liability incurred
by or imposed upon LICENSEE, its officers, employees or agents or any other
person or entity, arising out of or in connection with or resulting from
LICENSEE’s:

  (a)   production, use, or sale of any LICENSED PRODUCTS;     (b)   use of any
TECHNOLOGY; or     (c)   advertising or other promotional activities with
respect to any of the foregoing.

15.6   MVP hereby represents and warrants to BTG and DUKE that MVP has the right
to grant the licenses set forth herein under PATENT RIGHTS and MVP TECHNOLOGY,
including the license to the technical know-how summarized in Exhibit B, and to
the use of the trademark, PURICASETM.   15.7   DUKE hereby represents and
warrants to BTG and MVP that DUKE has the right to grant the licenses set forth
herein under PATENT RIGHTS and DUKE TECHNOLOGY, including the license to the
technical know-how and materials summarized in Exhibit A.   15.8   Each of the
LICENSORS hereby separately represents and warrants to BTG that:

  (a)   it has no actual knowledge, as of the EFFECTIVE DATE, that the use of
TECHNOLOGY for the manufacture, use or sale of LICENSED PRODUCTS will infringe
any patent or other intellectual property right of any third party in any
country in the world, and that, if at any time during the TERM of this
AGREEMENT, it becomes aware of any such information, it will promptly disclose
such to BTG;

 



--------------------------------------------------------------------------------



 



  (b)   it has no actual knowledge, as of the EFFECTIVE DATE, of any prior art
that would raise any issue concerning the validity of any patents issued or to
issue on any applications which are included in PATENT RIGHTS, and that if at
any time during the TERM of this AGREEMENT, it becomes aware of any such
information, it will promptly disclose such to BTG;     (c)   it is not aware of
any other agreements, amendments or licenses that affect its authority or
ability to enter into this AGREEMENT;     (d)   prior to the execution of this
AGREEMENT, it has not assigned, encumbered, pledged, mortgaged, used as
collateral, granted a security interest or lien in or otherwise engaged in any
action that affects its ability to grant LICENSEE the rights granted pursuant to
the terms of this AGREEMENT; and     (e)   during the TERM of this AGREEMENT, it
will not engage in any action that could reasonably be anticipated to adversely
affect its ability to grant LICENSEE the rights to manufacture, use and sell
LICENSED PRODUCTS anywhere in the world pursuant to the terms of this AGREEMENT.

ARTICLE 16 — USE OF A PARTY’S NAME

16.1   Except for the rights granted to LICENSEE herein with respect to the mark
PURICASETM, no PARTY to this AGREEMENT will, without the prior written consent
of another party:

  (a)   use in advertising, publicity or otherwise, the name of any employee or
agent, any trade-name, trademark, trade dress, service mark, symbol, or any
abbreviation, contraction or simulation thereof owned by another PARTY; or    
(b)   represent, either directly or indirectly, that any product or service of
another PARTY is a product or service of the representing PARTY or that it is
made in accordance with or utilizes the information or documents of another
PARTY.

16.2   No PARTY will originate any publicity, news release or other public
announcement or comment, written or oral, related to this AGREEMENT without the
prior written consent of the other PARTIES, except as may be required by law.
The PARTY making any announcement, which it reasonably believes to be required
by law, will first give the other PARTIES an opportunity to review the form and
content of any such announcement and comment upon it before it is made.

Notwithstanding the foregoing, LICENSORS acknowledge that BTG is a publicly
traded company, and hereby consent to BTG’s disclosure of this AGREEMENT and its
relationship with LICENSORS in its filings with the Securities and Exchange
Commission and its disclosures to its stockholders.
ARTICLE 17 — SEVERABILITY

17.1   Each clause of this AGREEMENT is distinct and severable. If any clause is
deemed illegal, void or unenforceable, it is the PARTIES’ intent that all other
clauses or portions of this AGREEMENT shall remain in effect to the maximum
extent possible.

 



--------------------------------------------------------------------------------



 



ARTICLE 18 — WAIVER

18.1   The failure of any PARTY in any instance to insist upon the strict
performance of the terms of this AGREEMENT will not be construed to be a waiver
or relinquishment of any of the terms of this AGREEMENT, either at the time of
the PARTY’s failure to insist upon strict performance or at any subsequent time,
and such terms will continue in full force and effect.

ARTICLE 19 — TITLES

19.1   All titles and article headings contained in this AGREEMENT are inserted
only as a matter of convenience and reference. They do not define, limit, extend
or describe the scope of this AGREEMENT or the intent of any of its provisions.

ARTICLE 20 — ENTIRE UNDERSTANDING

20.1   This AGREEMENT represents the entire understanding between the LICENSEE
and the LICENSORS, and supersedes all other agreements, expressed or implied,
between the LICENSEE and the LICENSORS, with the sole exception of the agreement
dated July 30, 1998 among BIRD, BTG and MVP.

     IN WITNESS WHEREOF, the PARTIES have caused this AGREEMENT to be executed
by their duly authorized representatives as of the EFFECTIVE DATE.

            MOUNTAIN VIEW PHARMACEUTICALS, INC.
      By:   /s/ Merry R. Sherman, Ph.D.         Merry R. Sherman, Ph.D       
President     

            DUKE UNIVERSITY
      By:   /s/ Robert L. Taber Ph.D.         Robert L. Taber, Ph.D.       
Associate Vice-Chancellor and Director, Office of Science and Technology     

            BIO-TECHNOLOGY GENERAL CORP.
      By:   /s/ Robert M. Shaw         Robert M. Shaw        Vice President,
General Counsel   

         

 



--------------------------------------------------------------------------------



 



Exhibit A

Summary of Know-how, Information and Materials to be Provided by DUKE to BTG as
Part of DUKE TECHNOLOGY

[**]



--------------------------------------------------------------------------------



 



Exhibit B

Summary of Know-how, Information and Materials to be Provided by MVP
to BTG as Part of MVP TECHNOLOGY

[**]



--------------------------------------------------------------------------------



 



Exhibit C

Patents and Patent Applications included within PATENT RIGHTS
(To Be Amended from Time to Time during the TERM)

[**]